Citation Nr: 0118599	
Decision Date: 07/17/01    Archive Date: 07/24/01	

DOCKET NO.  00-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
fragment wound of the forehead.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1942 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the VARO 
in Wichita, Kansas, which denied entitlement to service 
connection for hearing loss, tinnitus, and residuals of a 
fragment wound of the forehead.

A review of the evidence of record discloses that the report 
of the veteran's discharge reflects that he was awarded the 
Combat Infantryman's Badge and the Purple Heart Medal.  The 
available service medical records do not reflect the location 
of a wound or any wounds received in action.  The veteran's 
initial claim for disability benefits was not received until 
January 1999.  In the application, the veteran did not 
indicate any physician or other care provider from whom he 
received treatment for any symptoms, injury, or disease for 
which he was claiming service connection.

When the veteran was examined by VA in June 1999, the only 
reference in the examination report to a fragment wound was 
the veteran's report of having sustained one in the front of 
the forehead when he was involved in an explosion on a ship 
in 1944 in the area of Naples, Italy.  The examination was 
focused on the veteran's auditory status and there was no 
indication of whether the veteran actually had any disability 
involving the forehead region.

With regard to hearing loss and tinnitus, a diagnosis was 
made of bilateral sensorineural hearing loss.  A notation was 
made that "this veteran also reports bilateral constant 
tinnitus."  There was no opinion expressed as to the etiology 
of either hearing loss or any tinnitus.  The examiner 
recommended an evaluation by an ear, nose, and throat 
specialist in order to determine the etiology of the hearing 
loss and tinnitus.  This has apparently not been 
accomplished.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim (the basis 
for the denial of each of the claims at issue), redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.

The assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
opinion or examination is necessary to make a decision on the 
claim, provided that there is evidence of the claimed 
disability, and an indication that the disability or symptoms 
may be associated with the claimant's active military 
service, and where the record does not contain sufficient 
medical evidence to make a decision on the claim.  VCAA.

In view of the foregoing, the Board finds that the duty to 
assist provisions of the VCAA require that the veteran be 
examined to determine the etiology of hearing loss and 
tinnitus, and the nature of any current residual of an in-
service fragment wound of the forehead.  

Accordingly, the case is REMANDED for the following:

1.  The RO should, in accordance with the 
VCAA, request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care provided, 
VA and non-VA, inpatient and outpatient, 
relative to hearing loss, tinnitus, or 
residuals of a fragment wound involving 
the forehead region.  After securing any 
necessary authorization or medical 
releases, the RO should obtain copies of 
any evidence from all sources identified.  
The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided for by the VCAA.

2.  The RO should then schedule the 
veteran for an examination of his ears.  
The examiner should be asked to conduct a 
complete audiometric examination of the 
veteran and then opine as to whether it 
is as likely as not that any current 
hearing loss and tinnitus were the result 
of the veteran's military service, 
including time spent in combat.  The 
rationale for any opinion expressed 
should be set forth.

3.  The veteran should also be afforded 
an examination of the forehead region to 
determine whether or not there is any 
disability present.  If so, an opinion 
should be expressed as to the etiology of 
any disability, to include any scarring, 
present.  The opinion should be expressed 
in terms of medical probabilities of a 
relationship to military service.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should then re-adjudicate the issues on 
appeal.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.

Thereafter, if any benefit sought is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be given an opportunity for 
response.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


